Citation Nr: 1712266	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  07-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent for a lumbosacral strain prior to January 10, 2014.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to January 10, 2014. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to December 1982 and from March 1983 to October 1996. 

This case comes before the Board of Veterans' Appeals (the Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied an increased rating for the Veteran's lumbosacral strain.  Jurisdiction of the Veteran's claims file is currently at the Philadelphia, Pennsylvania RO.

In July 2014, the Board denied a rating in excess of 10 percent prior to January 10, 2014, for the Veteran's lumbosacral strain.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In January 2016, the Court granted a joint motion for remand (JMR) and vacated the portion of the Board's July 2014 decision denying a rating in excess of 10 percent prior to January 10, 2014, for the Veteran's lumbosacral strain.  The case was returned to the Board in July 2016.  At that time the Board remanded for additional development. While the development actions requested were completed, the record has raised the need for additional development. 

With regard to the issue of entitlement to a TDIU, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  The matter of unemployability has been raised with regard to the period on appeal by the Veteran's appellate briefs.  The Board acknowledges that there was a decision denying TDIU in January 2016, which was not appealed; however with the issue of an increased rating having been remanded to the Board along with the specific statements alleging unemployability, the Board must consider TDIU as part and parcel to the increased rating appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran may have received Vocational Rehabilitation services during the period on appeal.  In particular, a June 2009 memorandum to the Lebanon VAMC indicates the Veteran was participating in "VR&E services."  Vocational Rehabilitation records may have pertinent information regarding the functional and occupational impact of the Veteran's lumbosacral strain during the period on appeal.  However, the records regarding the Veteran's Vocational Rehabilitation have not been associated with the Veteran's claims file.  These records are often kept in a separate folder, but remain in the possession of VA.  Pursuant to the duty to assist, VA must obtain relevant records from VA facilities.  38 U.S.C.A. § 5103A(c)(2) (West 2014).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, a remand is necessary to associate the Veteran's Vocational Rehabilitation records with the Veteran's claims file. 

Additionally, the Board notes that the record does not contain a complete accounting of the Veteran's employment history and the impact her lumbosacral strain has had.  Such information is usually obtained in a VA Form 21-8940 completed by the Veteran.  The Veteran was provided this form for completion in February 2015 and failed to return it.  However, as additional development is being sought in this appeal, the Veteran should be afforded one more opportunity to provide a completed copy.  Therefore, upon remand the RO should also forward the Veteran a new copy of a VA Form 21-8940 to be completed for the period prior to January 10, 2014. 

Nevertheless, the Veteran is reminded that the duty to assist is a two-way street.  If the Veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran does not complete a VA Form 21-8940, VA may lack the information necessary to favorably adjudicate her TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation records and associate them with the claims file.

2.  Provide the Veteran with a VA Form 21-8940 with instructions that it should be filled in for the period prior to January 10. 2014.  

If the Veteran provides a completed VA Form 21-8940, the AOJ should complete any additional development prompted by the information on the completed form. 











	(CONTINUED ON NEXT PAGE)

3.  Ensure completion of the foregoing development and any other development deemed necessary, then readjudicate the issues that have been remanded.  If the claim remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
N. RIPPEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




